Citation Nr: 1342072	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  13-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management 
Center in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran's countable income was excessive for the receipt of VA pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

In a May 2012 notice of disagreement, the Veteran contended, in effect, that the expenses associated with the assisted living facility where he resides, in the amount of $47,100.00 annually, should be deductable from his income for purposes of determining countable income for VA pension purposes.  The Veteran added that he had submitted a physician's note, on a VA Form 21-2680, supporting his need to reside at the assisted living facility.  The Veteran further argued that he requires residence at the facility to protect himself from hazards of life in his daily environment, including due to mobility and falling concerns, and medical problems requiring assisted living.  

The Veteran submitted three reports, all signed by the same private physician, dated in November 2011, January 2012, and February 2013, and addressing the Veteran's housebound status or need for aid and attendance of another, each completed on a VA Form 21-2680.  

In the November 2011 report, the physician stated that the Veteran requires nursing home care including due to "age, physical limitations, nutritional needs, laundry and household management needs."  The Veteran was reported to need medication management due to forgetfulness and to address dosages of medication.  He was also reported to require the assistance of another for foot care.  The physician noted that the Veteran had a bent-over posture and required the use of a walker for ambulation.  The Veteran was also limited in activities of lifting, bending and stooping, with back pain, osteoarthritis, and osteoporosis.  The physician further noted that the Veteran has positional vertigo and vasovagal syncope, and that he left home one to two times per week primarily for medical appointments.  

In the January 2012 report, the physician stated that the Veteran has coronary artery disease (CAD), osteoporosis, benign prostatic hypertrophy, and vasovagal syncope.  He further informed that the Veteran was deconditioned and obese.  The examiner assessed that the Veteran was limited in his activities of daily living due to the listed medical problems as well as his deconditioning.  The Veteran was noted to be able to feed himself, but could not prepare his own meals and required assistance of another in bathing and attending to other hygiene needs.  The physician further concluded that the Veteran required nursing home care and medication management, though he was able to manage his own financial affairs.   The physician elaborated that the Veteran was limited in his activities of daily living due to limitations in lifting and endurance, and due to dyspnea.  He was noted to leave his residence between zero and three times weekly based on availability of transportation.  

In the February 2013 report, the physician indicated that that the Veteran has benign paroxysmal positional vertigo, diaphragmatic paralysis on the right, dyspnea, hypotension, hyperlipoproteinemia, osteoporosis, merocytosis, multi-vessel coronary artery stenosis, prostatic hyperplasia with urinary obstruction, and restless leg syndrome.  The physician stated that vertigo, osteoporosis, and dyspnea restricted the Veteran's activities and functions.  The Veteran's gait was unsteady, and he could not prepare his own meals.  The physician further noted that the Veteran had postural vertigo and was "bent forward (kyphosis) due to osteoporosis and spinal stenosis." The physician added that the Veteran had great difficulty buttoning his clothes and was severely limited in his activities due to balance difficulties, required a walker for balance in order to ambulate, and was able to walk with the walker less than one block.  He also suffered from loss of memory and some loss of bladder control, and he very rarely left the home except to attend medical appointments.  However, he was able to feed himself, and did not require assistance for bathing or for tending to other hygienic needs.  

In March 2012 the same physician provided a statement simply that the Veteran needed to be in a protected environment.  

Thus, it appears from these private medical assessments that the Veteran has over the period of claim consistently required assistance of another for multiple activities of daily living, and for protection from hazards of daily life.  

Disability pension will be paid to a veteran of a period of war who meets the service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502 , 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513 . 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521 , 1522. 

Here, the Veteran's service during a period of war and his advanced age qualify him for nonservice-connected pension, but for the question of excess household income.  

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503 , 1521; 38 C.F.R. §§ 3.3(a)(3) , 3.23, 3.273. The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503 , 1521; 38 C.F.R. §§ 3.3, 3.23. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503(a)(8) ; 38 C.F.R. § 3.272(g).  

In a submitted statement dated in February 2013, the Veteran argued that the room and board that he paid to his residential facility, as his "assisted living facility" should be counted as a deductible medical expense, so as to entitle him to VA pension and aid and attendance benefits.  The Veteran asserted that a physician had attested to his need to be in a protected environment, and that while his residential facility did not provide assistance with two or more of his activities of daily living, a third-party contractor, in the form of P.S. and J.S., did provide individual assistance with two or more activities of daily living at the residential facility where he resided.  

A February 2012 letter from the assisted living facility where the Veteran resides states that the Veteran and his wife moved there on April 1, 2011.   Services provided by the facility include three meals daily, weekly housekeeping, linens, transportation for medical appointments and errands, 24-hour staff availability, an emergency call system, and daily checks on residents at mealtimes.  Monthly out of pocket expenses were $3,925.  

Medical expenses are generally deductible from countable income, and these expenses include nursing home fees.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(b).  For the purposes of the medical expense deduction, a nursing home is any facility that provides extended term inpatient medical care.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(a), (c). 

It thus does not appear that the assisted living facility where the Veteran resides qualifies as a nursing home, because, by its own statement of services, the facility does not provide medical care.  

The Veteran seeks to link the services provided by P.S. and J.S. to a necessity of residing in his assisted living facility.  He has contended that residing in the assisted living facility is required for the Veteran to receive this additional voluntary care, but he has failed to explain how the assisted living facility is required for this, and the record does not otherwise so indicate.  In any event, the voluntary services of P.S. and J.S. do not serve to establish the Veteran's residential facility as a medical care facility, since non-medical assistance provided by persons unaffiliated with the Veteran's care facility does nothing to elevate the care provided by his residential facility to a level of medical care.  

However, if a veteran has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to an adult day care, rest home, group home, or similar facility that does not qualify as a nursing home, may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topics 43(a), 43(m).  Examples of nursing services are assisting an individual with bathing, dressing, feeding him/herself, and other activities of daily living.  All reasonable fees paid to the in-home attendant for personal care of the disabled person and maintenance of the disabled person's immediate environment may be allowed.  This includes such services as cooking and housecleaning for the disabled person.  It is not necessary to distinguish between medical and nonmedical services.  However, services which are beyond the scope of personal care of the disabled person and maintenance of the disabled person's immediate environment may not be allowed. M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(d). 

Here, the housecleaning, food preparation service, transportation for medical appointments, daily checks at mealtimes, and on-call assistance service provided by the Veteran's assisted living facility appear to be the same or similar to some services provided by an in-home attendant or other non-medical assistant for a person in need of aid and attendance, for purposes of deductible fees for these services provided to the Veteran as a resident of the facility, if the Veteran is found to be in need of aid and attendance of another or housebound for VA benefits purposes.  Thus, two questions arise in this case.  One, is the Veteran in need of aid and attendance of another or housebound?  Two, what portion of fees paid to the Veteran's assisted living facility are for housekeeping and meal preparation?  

The submitted physician statements, detailed above, provide medical evidence of the Veteran's need for some basic assistance including in food preparation, protection from harm, bathing, transportation, and hygiene needs.  The record, including particularly the February 2012 assisted living facility letter, informs of a subset of these needs being met my the Veteran's assisted living facility.  The balance of such assistance is reportedly being provided on a voluntary basis by P.S. and J.S..  Additional development is required in this case to ascertain the services provided by the Veteran's assisted living facility and their associated fees, to be deductible from countable income for purposes of qualification for nonservice-connected pension benefits.  

Regrettably, the record reflects that the Veteran's spouse died in the course of appeal.  The Board notes that the death of the Veteran's spouse, as a dependent, reduces the maximum annual income rate for pension purposes.  Changes in income, deductible expenses, and maximal income for nonservice-connected pension due to the Veteran's loss of his spouse must be considered upon remand.  

Accordingly, this case is REMANDED to the PMC or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The PMC/AMC should request the Veteran to provide an itemized statement from his assisted living facility, for the period of his claim, which sets forth the monthly amount for each of the services provided to assist the Veteran with his inability to care for his basic needs, to include housecleaning, food preparation service, transportation for medical appointments, daily checks at mealtimes, and on-call assistance service.  This itemization should be for expenses only for the Veteran.  Thus, while the Veteran's spouse was alive, such expenses for her while the Veteran and his spouse resided at the facility must be excluded.  

2.  With consideration of these itemized expenses, the PMC/AMC should recalculate the Veteran's income based on such deductions to determine if his income exceeds the MAPR for applicable intervals over the claim period. 

3.  Undertake any other indicated development.

4.  Then, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided the requisite opportunity to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                 (CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

